EXHIBIT 99.ursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Registrant: Nicholas High Income Fund, Inc. Form: N-CSR Semiannual Report dated June 30, 2011 I, David O. Nicholas, hereby certify that to the best of my knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a) or 78o(d)); and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: 08/30/2011 /s/ David O. Nicholas David O. Nicholas, President (Chief Executive Officer) I, Jeffrey T. May, hereby certify that to the best of my knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a) or 78o(d)); and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: 08/30/2011 /s/ Jeffrey T. May Jeffrey T. May, Treasurer (Chief Financial Officer)
